                      Case 2:16-cv-01206-JCM-EJY Document 341 Filed 09/16/21 Page 1 of 1



                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                      ***
                 7    WESCO INSURANCE COMPANY,                                 Case No. 2:16-CV-1206 JCM (EJY)
                 8                                             Plaintiff(s),                  ORDER
                 9           v.
               10     SMART INDUSTRIES CORPORATION,
               11                                            Defendant(s).
               12
               13            Presently before the court are four (4) motions in limine (ECF Nos. 288, 289, 294,
               14     and 322). Because no trial date is set, the court denies all four (4) motions with leave to re-
               15     file when a trial date has been set.
               16            Accordingly,
               17            IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the four pending
               18     motions in limine (ECF Nos. 288, 289, 294, and 322) be, and the same hereby are, DENIED,
               19     without prejudice.
               20            DATED September 16, 2021.
               21
                                                                       __________________________________________
               22                                                      UNITED STATES DISTRICT JUDGE

               23
               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
